Case 1:18-cv-00957-CMH-TCB Document 61 Filed 09/30/20 Page 1 of 3 PageID# 671




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA



 UMG RECORDINGS, INC., et al.,

                        Plaintiffs,
                                                     Case No. 1:18-cv-00957-CMH-TCB
                v.

 KURBANOV, et al.,

                        Defendants.


                  PLAINTIFFS’ MOTION FOR RECONSIDERATION
                 OF THE COURT’S SEPTEMBER 18, 2020 STAY ORDER

       Plaintiffs respectfully move for reconsideration of this Court’s September 18, 2020 order

staying proceedings in this case pending resolution of Defendant’s yet-to-be-filed petition for

certiorari to the United States Supreme Court. For the reasons discussed in the accompanying

memorandum of law, under 28 U.S.C. § 2101(f) and the “mandate rule,” a district court lacks

authority to stay a circuit court’s judgment pending resolution of a certiorari petition. Moreover,

even if § 2101(f) did not govern Defendant’s request (which it does), Defendant cannot satisfy

this Court’s standard for a stay pending appeal. Accordingly, Plaintiffs respectfully request that

the Court modify the September 18, 2020 order to vacate the portion of the order staying

proceedings pending a ruling on Defendant’s certiorari petition.




                                                 1
Case 1:18-cv-00957-CMH-TCB Document 61 Filed 09/30/20 Page 2 of 3 PageID# 672




Respectfully submitted,

Dated September 30, 2020                   /s/ Scott A. Zebrak
                                           Scott A. Zebrak (VSB No. 38729)
                                           Matthew J. Oppenheim (pro hac vice)
                                           Lucy Grace D. Noyola (pro hac vice)
                                           Kellyn M. Goler (pro hac vice)
                                           OPPENHEIM + ZEBRAK, LLP
                                           4530 Wisconsin Avenue, NW, 5th Floor
                                           Washington, DC 20015
                                           Tel: (202) 480-2999
                                           Fax: (866) 766-1678
                                           scott@oandzlaw.com
                                           matt@oandzlaw.com
                                           lucy@oandzlaw.com
                                           kellyn@oandzlaw.com

                                           Attorneys for Plaintiffs




                                      2
Case 1:18-cv-00957-CMH-TCB Document 61 Filed 09/30/20 Page 3 of 3 PageID# 673




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2020, I electronically filed the foregoing with the
Clerk using the CM/ECF system, which will send the document and notification of such filing to
counsel of record.


                                                     /s/ Kellyn M. Goler
                                                     Kellyn M. Goler




  CERTIFICATE OF COMPLIANCE WITH MEET AND CONFER REQUIREMENTS

        I hereby certify that, prior to the filing of Defendant’s Motion to Stay Discovery and
Proceedings and the filing of this motion, counsel for the parties met and conferred in an attempt
to narrow or eliminate the disputes addressed in this motion.


                                                     /s/ Kellyn M. Goler
                                                     Kellyn M. Goler
